Title: From George Washington to George Clinton, 15 July 1781
From: Washington, George
To: Clinton, George


                  
                     Dr Sr
                     Hd Qrs Dobbs Ferry July 15 1781
                  
                  One Losee, formerly an Inhabitant of this State, now a Deserter from the Enemy, is send to your Excellency’s disposal.  It is asserted by a Certain Berrian (immediately from the Enemy) that Losee, was an Emissary charged with Dispatches for the Enemy at the Northward; I am also told Col. Dayton has recd similar information of him.  I have &c.
                  
               